NEBEKER, Associate Judge,
dissenting:
I dissent because, in any event, the trial court was without authority to consider the post-sentence event on a contested motion to reduce sentence. See Williams v. United States, 470 A.2d 302, 310 (D.C.1983), and United States v. Nunzio, 430 A.2d 1372, 1375 (D.C.1981), and cases cited. There is no ambiguity about that, and this remand order does not address this point. Therefore, when a different judge acts on remand, he is free to consider and rule that the post-sentence event is properly addressed to the other authority; e.g., the Pardon Attorney, the Attorney General (for special treatment), or the parole authorities when timely.